department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b04 saiskow conex-101958-05 o f f i c e of chief_counsel number info release date uil ------------------- state representative ------------------ ------------------------------- dear ------------ i am responding to your request dated date you asked whether re- classifying a tuition voucher as a tax_refund would increase an individual’s federal taxable_income based on the limited information you provided i can only give you general information not a definitive answer however it appears that the internal_revenue_service would not treat a tuition voucher as a tax_refund solely because the colorado legislature reclassified it as such by definition a tax_refund is generally understood to mean a refund of tax paid_by the recipient merely calling a tuition voucher a tax_refund should not affect the recipient’s federal_income_tax liability gross_income does not include any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree at an educational_organization described in sec_170 of the internal_revenue_code a qualified_scholarship is any amount an individual receives as a scholarship or fellowship_grant and used for qualified_tuition_and_related_expenses qualified_tuition_and_related_expenses are tuition and fees required for the enrollment or attendance of a student at an educational_organization described in sec_170 of the internal_revenue_code i am enclosing relevant pages from publication tax benefits for education which contains information on scholarships the question of whether the tuition vouchers are qualified scholarships is beyond the scope of this letter which is for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2005_1 2005_1_irb_1 the irs will consider a request for a private_letter_ruling after the taxpayer meets all the requirements of section of the revenue_procedure you can access revproc_2005_1 at www irs gov irb conex-101958-05 i hope this information is helpful if you have any further questions please contact ---------- ----------------------- identification_number ------------- at -------------------- sincerely enclosure robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
